Citation Nr: 0114261	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  95-35 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
postoperative vagotomy and pyloroplasty for peptic ulcer 
disease.

2.  Entitlement to a compensable evaluation for a status post 
left spontaneous pneumothorax.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left wrist fracture.

4.  Entitlement to an evaluation in excess of 10 percent for 
a right shoulder disability.

5.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss.

6.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from January 1957 to 
January 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision of the Department of Veterans 
Affairs (VA) Oakland Regional Office (RO) which denied 
increased ratings for postoperative vagotomy and pyloroplasty 
for peptic ulcer disease and status post left spontaneous 
pneumothorax, and granted increased ratings for residuals of 
a left wrist fracture, a right shoulder disability, and 
bilateral hearing loss.  Although each increase represents a 
grant of benefits, the Court has held that a decision 
awarding a higher rating, but less that the maximum available 
benefit does not abrogate the pending appeal.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Thus, the latter three matters 
continue before the Board.

The veteran is also appealing the RO's March 1996 denial of 
TDIU benefits.  Based on the action taken below, this issue 
on appeal will be held in abeyance pending completion of the 
development requested in the Remand portion of this decision.  

By October 1995 and February 1997 written communications, the 
veteran indicated that he was seeking service connection for 
depression secondary to his physical disabilities.  This 
matter is referred to the RO for appropriate development and 
initial adjudication.

In February 2001, the veteran testified at a travel Board 
hearing at the Oakland RO before the undersigned; a 
transcript of that hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  The veteran's left wrist disability is manifested by 
nonunion of a fracture, decreased range of motion, severe 
pain, and swelling on movement.

2.  The veteran is right handed.

3.  His right shoulder disability is manifested by 
degenerative joint disease and restricted range of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent for the 
veteran's left wrist disability have been met.  38 U.S.C.A. 
§§  1110, 1131, 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.71a, Diagnostic Code 5214 
(2000).

2.  The criteria for an evaluation of 20 percent for the 
veteran's right shoulder disability have been met.  38 
U.S.C.A. §§  1110, 1131, 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.71a, Diagnostic 
Code 5201 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a Left Wrist Fracture

The veteran sustained left wrist injury during service.  

By April 1980 rating decision, he was granted service 
connection for a left wrist fracture with arthritis; it was 
assigned a noncompensable evaluation, effective February 1, 
1980.  

A July 1991 private examination report reflected activity-
related pain, swelling, and weakness of grip in the left 
wrist.  He also experienced increasing numbness and tingling 
in the fingers of the left hand.  The physician described a 
swollen and deformed wrist with tenderness of the scaphoid 
bone.  An associated X-ray study showed non-union of the 
carpal scaphoid, secondary traumatic arthritis, and mild 
osteopenia.

In September 1991, he underwent a nerve conduction study of 
the left ulnar and medial nerves from the axilla to across 
the wrist.  The physician described the study as abnormal and 
diagnosed mild carpal tunnel syndrome.  The physician stated 
that there was slowing of the sensory but not the motor 
component across the left wrist.  

A September 1994 X-ray study of the left wrist showed 
sclerosis at the proximal end of the navicular bone as a 
result of aseptic necrosis.  Slight irregularity of the 
lunate was noted as well.  A fracture line was not visible.

By May 1995 rating decision, his disability evaluation was 
increased to 10 percent, effective July 26, 1994.

A May 1997 VA medical examination report indicated a 
diagnosis of degenerative arthritis of the radioscaphoid 
joint.  There was no swelling or deformity was noted.  
However, weakness and pain on motion were noted.

A March 1999 VA medical examination report indicated that the 
left wrist was not suitable for surgical repair, as reported 
by the veteran.  He also reported pain and swelling.  
Further, he stated that there was no pain on non-use.  The 
examiner diagnosed chronic moderate to moderately severe pain 
and decreased range of motion at the thumb, carpal, and 
metacarpal joints.  

March 1999 VA X-ray studies indicate that a non-union of a 
prior fracture through the navicular bone with sclerosis.  
The articular surface of the radius was described as 
irregular.  Further, a small detached osteophyte from the 
ulnar styloid was detected.  The radiologist's impression was 
a non-union of a fracture through the navicular and 
arthropathy of the radial carpal joint.

During the February 2001 travel Board hearing, the veteran 
testified that he had constant left wrist pain and that 
swelling occurred on movement.  He stated that he could not 
use his left wrist, and that he could only lift very light 
objects when wrist motion was not required.  He described his 
pain as 10 on a scale of one to 10.  

Right Shoulder Disability

The veteran is shown by the evidence to be right handed.  He 
suffered a right shoulder injury during service.  

By April 1980 rating decision, the RO granted service 
connection for right shoulder pain, rated noncompensable, 
effective February 1, 1980.  By May 1995 rating decision, the 
disability rating was increased to 10 percent, effective July 
26, 1994.

August 1995 VA X-ray studies of the shoulders reveal no 
change from X-ray studies performed in 1994.  The radiologist 
noted a healed right clavicular fracture and degenerative 
changes of the acromioclavicular joints, bilaterally, with 
narrowing and spurring on the undersurface of the distal 
clavicle.

An August 1995 VA medical examination report reflected 
subjective complaints of chronic pain in the right shoulder.  
The examiner diagnosed degenerative joint disease.

A March 1997 progress note indicated that the right shoulder 
revealed a positive supraspinatus test.  Range of motion was 
within normal limits.  

A May 1997 VA medical examination report showed tenderness in 
the bicipital groove and slight infraspinatus atrophy and 
deformity of the mid clavicle.  Pain was noted.  Shoulder 
flexion was zero to 120 degrees, with pain at the end range.  
Extension was to 15 degrees with pain throughout range.  
Abduction was to 150 degrees, with pain at the end range.  
Lateral rotation was to 65 degrees, with pain at the end 
range.  Internal rotation was to 50 degrees, with pain at the 
end range.

In March 1998, he underwent a whole body scan, which revealed 
a healing right clavicle fracture.

March 1999 right shoulder X-ray studies reveal a well-healed 
clavicle.

A March 1999 VA medical examination report indicated 
degenerative joint disease with arthralgia and restricted 
range of motion.  The report indicated pain on firm 
palpation.  Range of motion tests of the right shoulder 
revealed forward flexion of zero to 100 degrees, abduction of 
zero to 100 degrees, internal rotation of zero to 50 degrees, 
and external rotation of zero to 30 degree.

During the February 2001 hearing, the veteran stated that he 
could not extend his right arm without experiencing pain.  He 
stated that he could not lift his right shoulder far enough 
to comb his hair.  

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

In determining the disability rating, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), requiring an evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. § 4.3.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2000).  The provisions of 38 C.F.R. § 4.45 and 4.59 (2000) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.  The 
U.S. Court of Appeals for Veterans Claims (the Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); Pernorio, 2 
Vet. App. at 629 (1992).  Any change in the diagnostic code 
made by a VA adjudicator must be specifically explained.  See 
Id. 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that while this claim was decided 
by the RO before enactment of VCAA, a remand to the RO for 
additional action pertaining to the two issues decided herein 
by the Board is unwarranted as VA has already met its 
obligations to the veteran under the statute with respect to 
these issues.  All relevant facts have been adequately 
developed by the RO; given the facts of this case, there is 
no reasonable possibility that any further assistance to the 
veteran would aid in substantiating the two relevant issues.  
The RO obtained service medical records, private medical 
records, and arranged for two comprehensive VA examinations.  
Also, the RO issued a detailed statement of the case and 
three supplemental statements of the case.  Consequently, VA 
has satisfied its duty to the veteran under VCAA.  As the RO 
fulfilled the duty to assist, and as the change in law has no 
material effect on adjudication of these matters, the Board 
finds it can consider the merits without prejudice to him.  
Bernard v Brown, 4 Vet. App. 384 (1993)

Residuals of a Left Wrist Fracture

The veteran's left wrist disability is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, Code 5010-5215 
(2000).  Code 5010 pertains to arthritis due to trauma and is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5003 pertains to degenerative arthritis.  Generally, 
degenerative arthritis is to be rated on the basis of 
limitation of motion under the appropriate code for the 
specific joint involved.  38 C.F.R. § 4.71a, Code 5003 
(2000).  Where the limitation of motion of the specific joint 
or joints involved is noncompensable, under the applicable 
diagnostic codes, a rating of 10 percent is warranted where 
arthritis is shown by x-ray and where limitation of motion is 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion.  Id.

38 C.F.R. § 4.71a, Code 5214 provides that ankylosis of the 
minor wrist, if unfavorable in any degree of palmar flexion 
or with ulnar or radial deviation, warrants a 40 percent 
disability rating.  Ankylosis in any other position, except 
favorable, warrants a 30 percent disability rating.  
Favorable ankylosis, in a position between 20 and 30 degrees 
of dorsiflexion, warrants a 20 percent disability rating.  
38 C.F.R. § 4.71a, Code 5214. 

In the case of amputation, loss of use of the hand is rated 
as 70 percent disabling when the major hand is involved and a 
60 percent evaluation is warranted with minor hand 
amputation. 38 C.F.R. § 4.71a, Code 5125 (2000).

In this case, the veteran has only minimal use of his left 
hand as he cannot move his wrist without extreme pain and 
ensuing swelling.  According to his February 2001 testimony, 
he is able to lift light objects when he is not required to 
move his wrist.  Further, according to him, any movement of 
the wrist results in swelling. 

His subjective symptoms, which have been consistent for many 
years, are supported by the competent evidence of record.  
September 1994 X-ray studies showed aseptic necrosis and 
sclerosis of the navicular bone.  The May 1997 VA examination 
report indicated a diagnosis of degenerative arthritis at the 
radioscaphoid joint.  March 1999 VA X-ray studies reflected 
the non-union of a fracture through the navicular and 
arthropathy of the radial carpal joint entailing sclerosis, 
an irregular radial surface, and a detached osteophyte.  The 
VA examiner who conducted the March 1999 examination 
diagnosed chronic moderate to moderately severe pain and 
decreased range of motion at the thumb, carpal, and 
metacarpal joints.

Pursuant to the foregoing, his left wrist disability is most 
appropriately rated under 38 C.F.R. § 4.71a, Code 5214 
pertaining to ankylosis of the wrist.  Although his wrist is 
not technically ankylosed, he cannot bend it without extreme 
pain and swelling.  Moreover, he can only lift objects when 
wrist movent is not required.  Thus, his disability is, in 
essence, equivalent to ankylosis.  Hence, based on his 
individual symptomatology, a rating under Code 5214 is in 
order.  See Tedeschi, supra; see also Butts, supra.  Because 
of the severity of his disability, an evaluation of 40 
percent is warranted.

An evaluation under 38 C.F.R. § 4.71a, Code 5125 would be 
inappropriate in this case.  That code pertains to the loss 
of use of the hand following amputation.  While the veteran' 
left hand is of little use, he is able to lift light objects 
and bend his wrist, albeit at the price of extreme pain and 
swelling.  Under the circumstances, his disability does not 
amount to that caused by a full amputation.  Id.

38 C.F.R. § 4.124a, Codes 8515, 9516 (2000) relate to 
complete and incomplete paralysis of the median and ulnar 
nerves, respectively.  Although the September 1991 nerve 
conduction study yielded abnormal results, granting 
entitlement to disability benefits under these codes would 
constitute prohibited pyramiding, as the veteran would be 
compensated twice for the same symptomatology.  See 38 C.F.R. 
§ 4.14; Esteban, supra.  

The Board recognizes that the Court, in DeLuca, held that 
where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  These factors were taken into account when assigning 
the 40 percent rating for the veteran's disability, and no 
further inquiry with respect to 38 C.F.R. §§ 4.40, 4.45, and 
4.59 is necessary.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath, supra.  However, the Board finds no 
basis upon which to assign a higher disability evaluation in 
that the veteran manifests no separate and distinct symptoms 
of left wrist disability not contemplated in the currently 
assigned 40 percent ratings as permitted under the Schedule.

In sum, an evaluation of 40 percent is warranted for the 
veteran's left wrist disability under 38 C.F.R. § 4.71a, Code 
5214.  This is not a case where the evidence is in relative 
equipoise; rather, the preponderance of the competent 
evidence reflects that the veteran's left wrist disability is 
manifested by pain, swelling and only limited use of the hand 
resulting in severe disability.  

Right Shoulder Disability

The veteran's right shoulder is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Codes 5010-5203 
(2000).  Code 5010 pertains to arthritis due to trauma and is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5003 pertains to degenerative arthritis.  38 C.F.R. § 
4.71a, Code 5003.  Generally, degenerative arthritis is to be 
rated on the basis of limitation of motion under the 
appropriate code for the specific joint involved.  38 C.F.R. 
§ 4.71a, Code 5003.  Where the limitation of motion of the 
specific joint involved is noncompensable under the 
applicable diagnostic codes, a rating of 10 percent is 
warranted where arthritis is shown by x-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  Id.

Code 5203 pertains to impairment of the clavicle or scapula.  
A 10 percent evaluation is assigned to either the major or 
minor extremity where there is evidence of malunion or 
nonunion without loose movement.  Assignment of a 20 percent 
evaluation is warranted where there is evidence of 
dislocation or nonunion with loose movement.  That code also 
provides that such can be rated based on impairment of 
function of a contiguous joint.  

Code 5201 provides that limitation of motion of the major arm 
at shoulder level warrants a 20 percent disability rating.  
Limitation of motion of the major arm midway between the side 
and shoulder level warrants a 30 percent disability rating.  
When motion is limited to 25 degrees from the side a 40 
percent rating is warranted.  38 C.F.R. § 4.71a, Code 5201.  
Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation from zero to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I (2000).

The assignment of a particular code is "completely dependent 
on the facts of a particular case."  Butts, 5 Vet. App. at 
538.  The facts of this case demonstrate that Code 5201 is 
the most fitting.  See Tedeschi, 7 Vet. App. at 414 (one code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology).  Code 5201 
relates to limitation of motion of the arm.  The veteran's 
chief complaints are pain and limitation of motion.  Thus, 
his symptomatology is related to the disability described in 
Code 5201.  Under that code, a 20 percent evaluation is 
warranted, as the veteran's right shoulder range of motion 
rests at approximately shoulder level.  See 38 C.F.R. § 4.71, 
Plate I.  Although he experiences pain at the end ranges of 
his range of motion, a higher rating is unwarranted as a 30 
percent rating entails movement midway between the side and 
shoulder level, and the veteran's range of motion is 
significantly less limited than that necessary for a 30 
percent rating.

An rating under Code 5010 pertaining to traumatic arthritis 
is not warranted as his rating under Code 5201 is 
compensable.  38 C.F.R. § 4.71a, Code 5003.  Further, an 
evaluation under Code 5203 is not warranted as the clavicle 
injury has healed, and dislocation or nonunion of such is not 
supported by the evidence of record.   

The Board recognizes that the Court, in DeLuca, held that 
where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  These factors were taken into account when assigning 
the 20 percent rating for the veteran's disability, and no 
further inquiry with respect to 38 C.F.R. §§ 4.40, 4.45, and 
4.59 is necessary.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath, supra.  However, the Board finds no 
basis upon which to assign a higher disability evaluation in 
that the veteran manifests no separate and distinct symptoms 
of right shoulder disability not contemplated in the 
currently assigned 20 percent rating as permitted under the 
Schedule.

To conclude, an evaluation of no more than 20 percent is 
warranted for his right shoulder disability under 38 C.F.R. 
§ 4.71a, Code 5201.  While his range of motion is limited, 
such is not sufficiently severe to warrant a higher rating.

ORDER

A 40 percent evaluation for the service-connected left wrist 
disability is granted, subject to the law and regulations 
governing the payment of monetary awards.

A 20 percent evaluation for the service-connected right 
shoulder disability is granted, subject to the law and 
regulations governing the payment of monetary awards.


REMAND

The veteran experienced a left spontaneous pneumothorax in 
service.  A March 1999 VA examination report indicated that 
the condition was asymptomatic.  However, not all diagnostic 
testing, as required under the code, was performed.

In the late 1950s the veteran had symptoms of peptic ulcer 
disease.  He underwent surgery, and a vagotomy and 
pyloroplasty were performed.  Since that time, he has been 
experiencing severe gastrointestinal symptoms.  In 1997, he 
underwent a Nissen fundoplication for reflux esophagitis.  
His symptoms persist.

With respect to bilateral hearing loss, the veteran is 
currently rated 20 percent disabled.  He recently underwent 
ear surgery and claims that his hearing has become worse 
since the last VA audiologic examination in March 1999.

Pursuant to the newly-enacted VCAA (to be codified at 38 
U.S.C. § 5103A), VA must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim.  This includes informing the veteran of all 
the evidence needed to support his claim.  Additionally, VA 
must assist claimants in obtaining government and private 
records, and obtain a medical opinion when such an opinion is 
necessary to make a decision on a claim.  

In order to render an opinion regarded the above matters, a 
medical examination is necessary.  The Board requires a 
current assessment of the veteran's hearing loss, a 
comprehensive analysis of his gastrointestinal disabilities, 
and appropriate diagnostic tests for his status post left 
spontaneous pneumothorax.  Finally, after all development is 
complete, a readjudication of entitlement to TDIU is 
necessary.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of VCAA are satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
guidance provided by VA, including, among 
other things, final regulations, General 
Counsel precedent opinions, and 
subsequent court decisions.

2.  The RO should contact the veteran for 
information regarding the date and 
location of his recent ear surgery.  The 
RO should specifically assist the veteran 
in obtaining for the record the surgical 
records and any other medical records 
associated therewith.

3.  Next, the RO should schedule the 
veteran for an audiologic examination.  
The claims file should be made available 
to the examiner for review in conjunction 
with the examination.

4.  The RO should schedule the veteran 
for VA medical examination.  The VA 
respiratory examiner is asked to identify 
current manifestations of the veteran's 
service-connected status post left 
spontaneous pneumothorax, to include an 
assessment of his pulmonary functional 
impairment, based on appropriate 
pulmonary function testing.  The VA 
gastrointestinal examiner should conduct 
a thorough examination in order 
facilitate an identification of all 
current residuals of the veteran's post-
operative vagotomy and pyloroplasty for 
peptic ulcer disease, all 
gastrointestinal symptoms and, to the 
extent possible, assess which are in any 
way attributable to his original vagotomy 
and pyloroplasty.  The claims file must 
be made available to the examiner for 
review in conjunction with the 
examination.  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO 
should re-adjudicate the issues of entitlement to increased 
ratings for bilateral hearing loss, status post left 
spontaneous pneumothorax, and post-operative residuals of a 
vagotomy and pyloroplasty.  The RO should also re-adjudicate 
the matter of TDIU.  If the benefits sought on appeal remain 
denied, the veteran and his representative should be 
furnished a supplemental statement of the case and be given 
the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 



